Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 1 of 7 Page ID #:1
                                                   No Fee

                                                                   4/24/20
                                                                     CP




                                                2:20-cv-3900 CJC
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 2 of 7 Page ID #:2
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 3 of 7 Page ID #:3
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 4 of 7 Page ID #:4
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 5 of 7 Page ID #:5
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 6 of 7 Page ID #:6
Case 2:20-cv-03900-CJC Document 1 Filed 04/24/20 Page 7 of 7 Page ID #:7
